     Case 3:19-cv-08136-ROS-JZB Document 36 Filed 05/20/20 Page 1 of 3



 1   Kathleen S. Elder, Bar #021763
     Brandi C. Blair, Bar #025944
 2   JONES, SKELTON & HOCHULI, P.L.C.
     40 North Central Avenue, Suite 2700
 3   Phoenix, Arizona 85004
     Telephone: (602) 263-1700
 4   Fax: (602) 200-7889
     kelder@jshfirm.com
 5   bblair@jshfirm.com
 6   Attorneys for Defendants Wexford Health
     Sources, Inc., Kadyann Cobey, Debra E.
 7   Wagner, Danielle Alderson and Linda
     Alvarez
 8
 9                           UNITED STATES DISTRICT COURT
10                                 DISTRICT OF ARIZONA
11   Joanna Newman, personal representative of the      NO. 3:19-cv-08136-ROS-JZB
     Estate of Charles Edward Brown; Jeannie
12   Worden, mother of Charles Edward Brown;            NOTICE OF SERVICE OF
     Charles Wilson Brown, natural father of            DEFENDANTS WEXFORD
13   Charles Edward Brown,                              HEALTH SOURCES, INC.’S,
                                                        DISCOVERY RESPONSES
14                                        Plaintiffs,
15                v.
16   Yavapai County, a governmental entity;
     Sheriff Scott Mascher, in his official capacity
17   as Sheriff of Yavapai County; Wexford Health
     Sources, Inc., a Florida Corporation; Kadyann
18   Cobey and John Doe Cobey, a married couple,
     Debra E. Wagner and John Doe Wagner, a
19   married couple; Danielle Alderson and John
     Doe Alderson, a married couple; Mike
20   Thompson and Jane Doe Thompson, a married
     couple; Linda Alvarez, and John Doe Alvarez,
21   a married couple; John and Jane Does 1-100;
     Black Partnerships 1-10; White Corporations
22   1-10,
23                                      Defendants.
24
                  Pursuant to General Order 17-08, Defendant Wexford Health Sources, Inc.,
25
     hereby give notice that they have served upon all counsel on this date, via e-mail, its
26
     Responses to Plaintiffs’ Request for Admissions, Request for Production and Non-
27
     Uniform Interrogatories.
28
     8471464.1
     Case 3:19-cv-08136-ROS-JZB Document 36 Filed 05/20/20 Page 2 of 3



 1
 2                   DATED this 20h day of May 2020.
 3                                                JONES, SKELTON & HOCHULI, P.L.C.
 4
 5                                                By /s/ Kathleen S. Elder
                                                    Kathleen S. Elder
 6                                                  Brandi C. Blair
                                                    40 North Central Avenue, Suite 2700
 7                                                  Phoenix, Arizona 85004
                                                    Attorneys for Defendants Wexford Health
 8                                                  Sources, Inc., Kadyann Cobey, Debra E.
                                                    Wagner, Danielle Alderson and Linda
 9                                                  Alvarez
10
11
                                   CERTIFICATE OF SERVICE
12
                     I hereby certify that on this 20th day of May 2020, I caused the foregoing
13
     document to be filed electronically with the Clerk of Court through the CM/ECF System
14
     for filing; and served on counsel of record via the Court’s CM/ECF system.
15
16                   I further certify that some of the participants in the case are not registered
17   CM/ECF users. I have mailed the foregoing document to the following non-CM/ECF
18   participants:
19   Robert T. Mills
     Sean A. Woods
20   Scott Griffiths
     MILLS + WOODS LAW
21   5055 North 12th Street
     Suite 101
22   Phoenix, Arizona 85014
     Attorneys for Plaintiffs
23
     Daniel J. O’Connor, Jr.
24   Karen Stillwell
     O’Connor & Dyet, P.C.
25   7955 South Priest Drive
     Tempe, Arizona 85284
26   Attorneys for Yavapai County and Sheriff Scott Masher
27
28
     8471464.1                                      2
     Case 3:19-cv-08136-ROS-JZB Document 36 Filed 05/20/20 Page 3 of 3



 1   John T. Shoaf
     GUST ROSENFELD P.L.C.
 2   One East Washington Street
     Suite 1600
 3   Phoenix, Arizona 85004-2553
     Attorneys for Defendant Mike Thompson
 4
     /s/Pam Pullem
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     8471464.1                               3
